Citation Nr: 0331148	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  97-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for status post 
dislocated left shoulder with impingement syndrome, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

The Board of Veterans Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in December 1996.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.43 and 38.02. 


Additionally, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007,-7008,-7009,-7010 (Fed. Cir. Sept. 22, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The CAFC made a conclusion similar 
to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In May 2003 the RO issued a VCAA notice letter to the 
veteran requesting medical evidence with respect to the 
current issues on appeal within 30 days.  See Paralyzed 
Veterans of America, supra.

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating 
disabilities of the spine under a general rating formula 
effective September 26, 2003.  Such amendments to the rating 
schedular may affect the related claims of entitlement to 
increased evaluations for degenerative joint disease of the 
cervical spine, and degenerative joint disease of the 
lumbosacral spine.  

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
The VBA AMC should formally adjudicate such matters in light 
of the old and new criteria for evaluating disabilities of 
the spine.  The veteran was last afforded a VA orthopedic 
examination in connection with his claims in March 1998.  A 
contemporaneous orthopedic examination of the veteran would 
materially assist in the adjudication of his appeal. 

In addition to affording the veteran an official 
comprehensive VA orthopedic examination of the spine, the 
VBA AMC should have the orthopedic examiner determine the 
current extent and degree of severity of the veteran's 
service-connected left shoulder and bilateral knee 
disabilities.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his cervical and lumbar 
spine, left shoulder and bilateral knee 
disabilities from approximately March 
1998 to the present.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).



5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of 
ascertaining the current nature and 
extent of severity of degenerative joint 
disease of the cervical and lumbosacral 
spine, status post dislocated left 
shoulder with impingement syndrome, 
right knee patellofemoral syndrome, and 
left knee patellofemoral syndrome.

The claims file, copies of the rating 
criteria for evaluating the cervical 
spine and the lumbar spine prior to 
September 26, 2003 and the new criteria 
for evaluating the cervical spine and 
the lumbar spine effective on and after 
September 26, 2003, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It 
is requested that the examiner address 
the following medical issues:

The examiner should determine the extent 
and degree of severity of the veteran's 
cervical spine disability, lumbosacral 
spine disability, status post dislocated 
left shoulder disability, right knee 
disability, and left knee disability 
manifested by limitation of motion.  


The examiner should be requested to 
report range of motion and degrees of 
arc in all planes with an explanation as 
to what is normal range of motion of the 
cervical spine, lumbar spine, shoulder 
and knees.  All findings and diagnoses 
should be reported in detail.  

The examiner must identify all 
orthopedic manifestations of the 
service-connected cervical spine 
disability, lumbosacral spine 
disability, status post dislocated left 
shoulder disability, right knee 
disability, and left knee disability.  
In particular the examiner should answer 
the following questions:

(a) Do the service-connected cervical 
spine disability, lumbosacral spine 
disability, status post dislocated left 
shoulder disability, right knee 
disability, and/or left knee disability 
involve only the joint structure, or do 
they also involve the muscles and 
nerves?

(b) Do the service-connected cervical 
spine disability, lumbosacral spine 
disability, status post dislocated left 
shoulder disability, right knee 
disability, and/or left knee disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.


(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
cervical spine disability, lumbosacral 
spine disability, status post dislocated 
left shoulder disability, right knee 
disability, and left knee disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected cervical spine disability, 
lumbosacral spine disability, status 
post dislocated left shoulder 
disability, right knee disability, and 
left knee disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused 
thereby.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

6.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  


In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
degenerative joint disease of the 
cervical spine, degenerative joint 
disease of the lumbosacral spine, status 
post dislocated left shoulder with 
impingement syndrome, right knee 
patellofemoral syndrome, and left knee 
patellofemoral syndrome to include 
consideration of the previous and 
amended criteria for rating the spine 
(38 C.F.R. § 4.71a).  


The VBA AMC should also document its 
consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1) (2003), to 
include consideration of all pertinent 
CAVC decisions including Esteban v. 
Brown, 6 Vet. App. 259 (1995); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and 
VAOPGCPREC 9-98, as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

















































































 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



